 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                )    No. CR-18-00465-PHX-SPL
 9                                            )
                                              )
10                    Plaintiff,              )    ORDER
     vs.                                      )
11                                            )
                                              )
12   Backpage.com LLC, et al.,                )
                                              )
13                                            )
                      Defendants.
                                              )
14                                            )
15
           The Government has filed a Motion for Leave to File Response to Movant Michael
16
     Lacey’s Motion to Reconsider Order Granting Government’s Motion to Amend/Correct
17
     and Supplement Preliminary Order of Forfeiture (Doc. 45) (Doc. 48), and lodged its
18
     proposed response (Doc. 48-2). Finding good cause,
19
           IT IS ORDERED that the Motion for Leave to File Response (Doc. 48) is granted;
20
           IT IS FURTHER ORDERED that the Clerk of Court shall filed the lodged
21
     proposed response (Doc. 48-2).
22
           Dated this 2nd day of November, 2018.
23
24
25                                                 Honorable Steven P. Logan
                                                   United States District Judge
26
27
28
